Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 18, 2019

                                       No. 04-19-00538-CV

  William Alec TISDALL, M.D. and William A. Tisdall, M.D., P.A. d/b/a Spine & Joint Pain
                                     Specialists,
                                     Appellants

                                                 v.

                        Thomas VAREBROOK and Rebecca Varebrook,
                                     Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-06007
                         Honorable Michael E. Mery, Judge Presiding


                                          ORDER
        The reporter’s record in this appeal was originally due September 9, 2019; however, we
granted an extension of time until October 9, 2019 to file it. On October 11, 2019, court reporter
Amy L. Hinds filed a motion requesting a further extension until December 9 to file the part of
the record for which she is responsible. She stated the extension was necessary because she had
been in trial for four weeks.

      We grant the motion in part. See TEX. R. APP. P. 35.3(c) (extension of time to file record
must not exceed 30 days). We order Amy L. Hinds to file the record in this appeal by
November 8, 2019.

        Ms. Hinds is advised that the court will not grant a further extension of time unless she
files a notice that (1) establishes there are extraordinary circumstances that prevent her from
timely filing the record, (2) provides the court a status report showing the parts of the record that
have been completed and a detailed breakdown of what remains to be done, and (3) provides the
court reasonable assurance the record will be completed and filed by the requested extended
deadline. If the reporter is unable to perform all her duties and complete the record in a timely
manner, she must take whatever steps are necessary, including requesting a substitute reporter or
hiring competent assistance, so that she may timely complete and file the record in this appeal.
        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk